                                                           USDCSDNY
                                                           DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                              ELECTRO~ICALLY FILED
----------------------------------x                        DOC#:                   /
CINTHIA CAROLINA REYES ORELLANA and
SAMYA MOFTAH,   individually and on
                                                           DATEFILED:        ll~
                                                                              I
                                                                                       18
behalf  of  all   similarly situated
retail customers,

                   Plaintiffs,                                   ORDER

          - against -                                      17 Civ. 5192       (NRB)

MACY'S RETAIL HOLDINGS, INC. d/b/a
Macy's f/k/a MACY'S EAST a/k/a Macy's,
INC.; LAW OFFICES OF PALMER, REIFLER
and ASSOCIATES, P.A.,

                   Defendants.
----------------------------------x
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

        Relying   on     Federal   Rule       of     Appellate   Procedure             l0(c),

plaintiffs have submitted to this Court a Statement of Evidence

for   settlement       and   approval.     The       Statement   purports         to    be     a

"transcript" of a conference held on July 31, 2018, several weeks

after    we   issued    our   Memorandum       and    Opinion    on   July    10,           2018

("M&O"), which is the decision on appeal.                  The July 31 conference

was scheduled in the M&O           (although the original date had to be

adjusted)     for the purpose of discussing next steps                   (and not re-

argument)     following plaintiffs' filing of an amended class action

complaint consistent with the M&O, which, in 60 pages, had granted

1n part and denied in part plaintiffs' motion for leave to amend




                                          1
their complaint and denied without prejudice plaintiffs' motion to

enforce the state court's preliminary injunction.

     This Court declines to approve          the Statement of Evidence.

The Statement is woefully incomplete and therefore inaccurate and

inevitably    misleading.      The   Statement   is    four   doubled-spaced

pages,    while the Court's internal record is          five and a   quarter

single-spaced pages.        Of course,    the Court's internal record is

just that       our work product.         However,    it goes without even

saying that, if the Court of Appeals requests a copy of our notes,

we would immediately make them available to the panel hearing the

appeal.

     SO ORDERED.


Dated:      New York, New York
            November~' 2018


                                           L~
                                          NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE




                                      2
